Opinion by
Lewis, J., Beatty, O. J.,
concurring, on petition for rehearing.
If the truth of the geometrical axiom, that “ things which are equal to the same thing are also equal to each other,” should be denied, no line of argument could perhaps be pursued which would more closely establish it than the simple statement of the fact. So, upon the question of partnership in this case, that no agreement between Collins and Sheldon and Peck and Fitch could impose the duties, liabilities, and responsibilities of a partnership upon Gross, Martin, and Richardson, who were utter strangers to such agreement, is almost a self-evident proposition. We will therefore leave that question with the consideration which was given to it in the original opinion of this Court.
Upon the second point made by counsel for appellant, we are equally well satisfied, not only that the conclusion arrived at by the majority of the Court is correct, but that it is also supported by an unbroken current of authorities, and the uniform practice of the Courts.
Counsel complain that the majority of the Court misconstrued the stipulation under which the deposition of Collins was taken, and claim that they did not admit Thibault to be a Notary Public, even at the time the stipulation was entered into, much less that he was so at the time the deposition was taken. To us, nothing seems clearer than that such admission is made by the stipulation.
But it is a matter of no consequence, so far as this ease is concerned, whether such construction be placed upon it or not, for the certificate under the notarial seal is prima fade evidence of Thibault’s official character, and further proof of that fact could only be required after such evidence was overcome by rebutting testimony.
It does not appear that appellant even attempted to prove that Thibault was not a Notary, but simply objected to the introduction of the deposition.
The certificate of an officer or commissioner taking a deposition *273is uniformly received by all Courts as prima facie evidence of his official character. No rule of law is perhaps more familiar to the profession, or more frequently recognized by the Courts. In answer, therefore, to the assertion that to receive it as evidence of the commissioner’s official character “would be opposed to the universal practice of the Courts,” we simply refer to a few eases where without the authority of statute the certificate ivas so received. (Dean v. Taggert, 1 A. K. Marshall, 172; Clements v. Durgin, 5 Maine, 9; Bullen v. Arnold, 31 Maine, 583 ; Nesse v. Smith, 2 C. C. C. R. 31; Price v. Morris, 5 McLean, 4; Patapsco Ins. Co. v. Southgate, 5 Peters, 604; Fowler v. Merrill, 11 Howard, 375; Ruggles v. Buckner, 1 Paine, 358. See also 1 Greenleaf on Evidence, Sec. 323; 1 Hill, 249.)
The seal of a Notary Public, says Mr. Greenleaf, “ is also judicially taken notice of by the Courts, he being an officer recognized by the whole commercial world.” (Greenleaf, Sec. 5.) The seal of the Notary is evidence of his official character. (Chitty on Bills, 655. See also Mott v. Smith, 16 Cal. 533, and cases there cited; Brown v. Philadelphia Bank, 6 Sergeant & Rawle, 484.) This is an universally recognized rule, when the Notary acts within the sphere generally assigned to him by the law. In this case the authority to take the deposition is given by the stipulation of the parties, and quoad hoc such stipulation answers all the purposes of a statute giving the same authority.
Rehearing denied.